NO. 07-05-0383-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



NOVEMBER 3, 2005



______________________________





JAMAAL DONTE MAYES, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;



NO. 50,884-C; HONORABLE PATRICK A. PIRTLE, JUDGE



_______________________________



Before REAVIS and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Appellant Jamaal Donte Mayes, by appointed counsel, filed a notice of appeal from the trial court’s judgment finding him not guilty in cause number 50,884-C.
(footnote: 1)  The trial court executed a certification of defendant’s right of appeal indicating there was no right of appeal from the not guilty judgment.
(footnote: 2) 

The notice of appeal filed by appointed counsel bears the trial court cause number of the judgment finding appellant not guilty.  Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure authorizes the trial court to enter a certification of defendant’s right of appeal from a judgment of guilt or other appealable order.  There being no such judgment or order, appellant has nothing to appeal in the underlying cause.  No motion for rehearing will be entertained and our mandate will issue forthwith.  

Accordingly, we dismiss the appeal.

Per Curiam

Do not publish.

FOOTNOTES
1:The Court this day abated appellant’s 
pro se
 appeal in companion case 07-05-0379-CR, trial court number 50,573-C, and remanded the cause for appointment of counsel to represent him in his challenge to the trial court’s order revoking community supervision and sentencing him to two years in a state jail facility and a $2,000 fine.


2:But see
 Tex. R. App. P. 25.2(a)(2) (providing that a certification shall be entered in every case in which the trial court enters a judgment of guilt or other appealable order).